DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 9 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The reference listed in the information disclosure statement submitted on 4-17-2020 have been considered by the examiner (see attached PTO-1449).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (USPAP 2011/0103290).
Claims 1 and 7:
Suzuki substantially teaches the claimed invention.  Suzuki teaches a wireless communication system comprising a base station device (1) (“first wireless transmission device”) communicating with a mobile station device (2) (“second wireless transmission 
Suzuki teaches that the multiplexer allocates uplink radio resources assignment information and downlink radio resource assignment information to specified allocation patterns (“second packet containing multiplexed data”) (see par. 0167 et seq.).  Suzuki teaches that the data from the multiplexer is transferred to a pre transmit antenna transmission processor (37) and then transmitted to the reception device (2) (see par. 0172).  
	Suzuki teaches that the reception device includes a reception processor (22) with a receiving antenna receiving the allocated patterns that were allocated to specified multicasts sub-frame from the base station device (1) (see par. 0174).  Suzuki teaches that the reception processor includes a decoder (234) having a multiplexer/de-multiplexer (235), Viterbi decoder (237) and an error detector (238) (see fig. 12 and par. 0203).  
	Suzuki teaches that the Viterbi decoder (“detection unit”) convolutionally decodes the received data (“error detection on the second packet”) and outputs the decoded data to the error detector (“extraction unit”) for extraction (see par. 0208-0209).  Suzuki teaches that the error detector extracts the error detection code multiplexed data (see par. 0209).   
Suzuki fails to specifically teach the limitation of the extracted multiplex data from at least one predetermined bit in the second packet occurs when the error detection ends normally; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the teachings of Suzuki would comprise the limitation of “when the error detection ends normally, extract the multiplexed data from the at least one predetermined bit in the second packet” because Suzuki teaches that the error detection unit makes a decision on the extracted control data based on if an error is detected or if no error is detected.  I.e. Suzuki teaches that enabling reduction in the processing load or a wireless communication system, includes the results of the extracted control data indicating steps to be performed based on if an error is detected of if no errors are detected.    This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ the steps of enabling reduction in the processing load by using the extracted control data to determine the results as taught by Suzuki (see par. 0098).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (USPAP 2008/0008256)
Claim 9:
Matsumoto substantially teaches the claimed invention.  Matsumoto teaches an OFDM communication system comprising a transmitting section and a receiving section, the receiving 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the teachings of Matsumoto would comprise the steps of extracting multiplexed data from at least one predetermined bit in the packet when the error detections ends normally because, Matsumoto teaches a method and an apparatus for reducing reception errors of the control channel in a wireless system provides an indication if the outputted decoded bit is ok or not.  .    This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ the steps of reducing reception errors in a wireless communication system by applying a determining section for deciding the results outputted decoding signal as taught by Suzuki (see par. 0085).  
Allowable Subject Matter
Claims 2 to 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nogami et al		(USPAP 2011/0007729) discloses a reception device which communicates with a transmission device receiving transmission and retransmission signals
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112